                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

MILO A. JONES,

                                  Plaintiff,

v.                                                        Case No. 04-3255-JWL

JUSTIN COURTNEY,

                                  Defendant.


                                 ORDER AND NOTICE TO APPEAR

        Pro se plaintiff Milo A. Jones has filed a motion for hearing in aid of execution of a

judgment he obtained against defendant Justin Courtney (ECF No. 295). Courtney has not

responded to the motion, and his time for so doing has expired. The court grants the

motion, both as unopposed1 and in accordance with Kan. Stat. Ann. § 60-2419.

        In September 2007, Jones obtained a judgment against Courtney,2 which he has

been attempting to recover for the past twelve years. The judgment was most recently

revived on June 26, 2019.3




1
 See D. Kan. Rule 7.4(b) (“If a responsive brief or memorandum is not filed within the
Rule 6.1(d) time requirements, the court will consider and decide the motion as an
uncontested motion. Ordinarily, the court will grant the motion without further notice.”).
2
    ECF Nos. 137, 140, & 147.
3
    ECF No. 296.

O:\ORDERS\04-3255-JWL-295.docx
          When the court is asked to aid the execution of a judgment, the Federal Rules of

Civil Procedure direct the court to follow the laws of the state in which the federal district

court sits.4 Thus, the court looks to Kansas law for the applicable procedures in this matter.

Kan. Stat. Ann. § 60-2419 sets forth the procedures for a hearing in aid of execution. Under

that provision, a judgment creditor without sufficient knowledge of the debtor’s assets to

advise the sheriff where and on what to levy execution is entitled to have an order for a

hearing in aid of execution.5 An order for a hearing in aid of execution requires the

judgment debtor to appear and answer questions concerning his property and income.6 If

the judgment debtor fails to appear before the court, he is deemed guilty of contempt of

court. At that point, the court shall issue a citation requiring the judgment debtor to appear

before the court and show cause why he should not be punished for contempt.7 If, after

proper service of the citation, the judgment debtor does not appear or if it appears to the

court that the debtor is hiding to avoid the process of the court, the court may issue a bench

warrant commanding law enforcement to bring the person before the court.8




4
    Fed. R. Civ. P. 69(a).
5
    Kan. Stat. Ann. § 60-2419.
6
    Id.
7
    Id.
8
    See id.

O:\ORDERS\04-3255-JWL-295.docx

                                              2
        Following the procedures outlined in Kan. Stat. Ann. § 60-2419, the court grants

Jones’s motion for a hearing in aid of execution. Courtney is ordered to appear in person

for a debtor’s examination on July 25, 2019, at 10:30 a.m., in Courtroom 223 of the United

States Court House before U.S. Magistrate Judge James P. O’Hara. The court will arrange

for Jones to appear via telephone. The dial-in for the conference-center line, for Jones

only, is 888-363-4749, with the access code 8914911 to join the conference. At the

hearing, Jones may ask Courtney about his income, assets, and employment.

        This notice of the hearing shall be mailed by regular and certified mail both to

Courtney’s address of record, which again appears to be outdated,9 and to the address

provided by Jones as Courtney’s “last address served on record”10: 117 Eisenhower Rd.,

Baldwin, KS 66006.

        If Courtney fails to appear, a citation will then be served requiring him to appear

and show cause why he should not be held in contempt for failure to appear. If Courtney

again fails to appear in response to the show cause order, a bench warrant shall be issued

for failure to appear.11



9
  See ECF No. 292 (certified mail addressed to Courtney’s address of record returned as
undeliverable). Courtney has a history of failing to update his address of record, despite
the dictates of D. Kan. R. 5.1(c)(3) and an in-person admonishment and reminder by the
court of his obligation to so do. See ECF No. 256 at 2-4.
10
 ECF No. 290 at 2. This address also appears to be outdated. See ECF No. 298 (certified
mail addressed to Courtney’s address of record returned as undeliverable).
11
  Unfortunately, the court previously had to resort to issuing a bench warrant for
Courtney’s arrest based on his failure to appear at a debtor’s hearing in this case. See ECF
O:\ORDERS\04-3255-JWL-295.docx

                                             3
        IT IS SO ORDERED.

        Dated July 11, 2019, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                         James P. O’Hara
                                         U. S. Magistrate Judge




No. 256. The court urges Courtney to comply with this order, rather than set in motion the
process for a similar arrest.

O:\ORDERS\04-3255-JWL-295.docx

                                            4
